Citation Nr: 0118596	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  93-22 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a compression fracture of L1, L2 and L3.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1953 to March 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1992 rating decision issued 
in September 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which, 
in pertinent part, denied a rating in excess of 10 percent 
for residuals of a compression fracture, L1, L2 and L3.  That 
decision also denied entitlement to a temporary total 
evaluation for hospitalization from February 4 to 6, 1992.  
At a May 1993 personal hearing before the RO, the veteran 
withdrew his claim for a temporary total rating.  

The case was remanded by the Board for additional development 
in August 1995, because it was determined that the veteran's 
claim for service connection for residuals of a laminectomy 
with diskectomy at L4-L5 was inextricably intertwined with 
the issue of an increased rating for the veteran's service-
connected lower back disability and warranted another medical 
examination.  After development, the case was returned to the 
Board and again was remanded for additional development in 
June 1997.  Upon completion of development, in a July 1998 
decision, the Board denied the veteran's appeal for an 
increased rating for residuals of a compression fracture, L1, 
L2 and L3.  The Board also denied entitlement to service 
connection for residuals of a laminectomy with diskectomy at 
L4-L5.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court).  Because the 
appellant did not take issue with the service-connection 
claim, it is deemed abandoned.  See Grivois v. Brown, 6 Vet. 
App.  136, 138 (1994).  In a July 2000 single-judge Opinion 
and Order, the Court vacated the July 1998 BVA decision and 
remanded the case as to the issue of an increase rating in 
excess of 10 percent for residuals of a compression fracture 
of L1, L2 and L3.  The case is now before the Board for 
further appellate consideration.

Recently, the Board received a copy of a May 18, 2001 letter 
from the appellant's treating physician, stating that the 
veteran was being treated for an inoperable form of end-stage 
cardiac disease and that his condition was expected to slowly 
deteriorate his health, accompanied by a request that the 
case be advanced on the docket.  Since a decision had already 
been prepared when the request for advancement on the docket 
was made, the Board will proceed with the prepared decision.  


REMAND

During the pendency of the veteran's appeal but after the 
case was remanded to the Board by the Court, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The medical examination and request for 
records are in part to comply with this provision. 

The Court noted that the July 1998 BVA decision, denying an 
increased rating for residuals of compression fractures of 
L1, L2 and L3, failed to provide an adequate statement of the 
reasons and bases for its decision.  In particular, it 
observed: (1) that the March 1996 VA examiner noted the old 
compression fractures and stated that there was minimal 
deformity from these fractures; (2) that the July 1998 BVA 
decision stated that the appellant's condition was evaluated 
under 38 U.S.C.A. § 4.71a, Diagnostic Code 5285 for residuals 
of spinal fractures, which are rated in accordance with 
definite limited motion or muscle spasm adding 10 percent for 
demonstrable deformity of a vertebral body, but in the 
absence of evidence of deformity of more than one vertebra in 
this case or other pathology associated with the compression 
fractures an evaluation greater than 10 percent was not 
warranted; (3) that neither the Board nor the record made 
clear upon what the 10 percent rating was based; (4) that it 
would seem likely that the appellant's condition was rated 
under 38 U.S.C.A. § 4.71a, Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, although the Board 
made no specific reference to this diagnostic code; and (5) 
that the Board's analysis was lacking a discussion of the 
provision in Diagnostic Code 5285 for adding 10 percent for 
demonstrable deformity of vertebral body, if the 10 percent 
rating in this case was indeed based on slight limitation of 
motion under Diagnostic Code 5292.  See Opinion, at 1-2.

As the most recent VA examination was conducted in July 1997, 
the veteran's representative, in a May 2001 informal hearing 
presentation, asserts that the case should be remanded for 
another examination.  

The Board observes that the July 1997 VA examiner opined that 
the lumbar degenerative changes at L4-L5 were due to wear and 
tear caused by the veteran's polio and associated altered 
gait and, in light of the presence of degenerative changes in 
the neck, were probably genetic and age related.  However, 
the examiner did not indicate clearly how much of the 
appellant's symptomatology was due or might be due to 
residuals of his service-connected compression fracture.  
Moreover, the examiner did not determine whether the 
residuals of the appellant's service-connected compression 
fracture had aggravated his nonservice-connected disorders.  
Thus, the Board believes that additional development to 
clarify the nature and extent of the veteran's spinal 
disorders is necessary.  The Court has held that when the 
medical evidence is inadequate, the Board is always free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination that clearly supports its 
ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991). 

The RO should also determine if any additional VA or non-VA 
treatment records are available, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, this matter is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his spinal disorders since 
July 1997.  The RO should then secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  38 C.F.R. § 3.159 
(2000).

2.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

3.  Thereafter, the RO should schedule 
the veteran for comprehensive VA medical 
examination to determine to the extent 
possible how much limitation of motion 
and other symptomatology and 
manifestations referable to the low back 
are attributable to the service connected 
residual of compression fracture of L1, 
L2 and L3 and how much is attributable to 
his other low back disorders, namely, 
disc disease, diskectomy, and laminectomy 
for which service connection is not in 
effect.  The claims file and this order 
must be made available to, and be 
reviewed by, the examiner prior to the 
examinations, and the examiner should so 
indicate in the report that the claims 
file was reviewed.  All tests and studies 
deemed necessary, including X-rays, 
should be accomplished, and all findings 
should be reported.  The examiner should 
also provide an opinion whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
residuals of his service-connected 
compression fractures have aggravated 
(worsened the underlying condition) his 
other spinal disorders.  The examiner is 
to provide the rationale for opinions 
expressed.  

In the alternative, if the veteran is 
unable to appear for examination due to 
ill health, the claims file should be 
referred to the July 1997 examiner, if 
possible, or  to another examiner to have 
him/her review the claims file and answer 
the questions as set forth above.  The 
examiner should clearly outline the 
rationale for any opinion expressed.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998). 

5.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should readjudicate the issue of 
entitlement to an increased rating for 
residuals of a compression fracture of 
L1, L2 and L3.  If the claim is denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the appropriate 
time period in which to respond.  The 
record should then be returned to the 
Board for further appellate review.

The purpose of this REMAND is to comply with an Order of the 
Court, obtain additional information and afford the veteran 
due process.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he 
receives further notification from the RO.  


The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




